Title: To Thomas Jefferson from Benjamin Henry Latrobe, 21 March 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Friday March 21st 1807
                        
                        I have made a design, and a bargain for your redStone at 20₶. If you will have the goodness to send it to me ⅌ 
                     bearer
                            it will immediately be put into hand. The Italians conceive themselves, and indeed are under such obligations to you, that
                            they insistd on presenting to You their Labors,—but agreeably to your wishes I have made the
                            bargain which appeared to me reasonable on all sides.
                        I have made the enquiries as to a cast Cistern. I do not think a Cistern much less than the present ought to
                            be put up. Such a one, of cast Iron would be enormous. The best Cistern which in my opinion can be used will be a Cedar
                            Vessel somewhat conical 8 feet high 6 feet, about, diameter. This would stand in the present space
                            & if well painted will last a great number of Years. Such a one I would recommend. I usually employ them having by
                            experience no confidence whatsoever in lead.
                        I am ready to begin the work on your square as soon as the weather will permit the use of an instrument to
                            level it. Tomorrow I hope to set about it. I am with high respect Yrs.
                        
                            B Henry Latrobe
                            
                        
                    